EXHIBIT 10.1

 

SHARE EXCHANGE AGREEMENT

 



THIS SHARE EXCHANGE AGREEMENT (this “Agreement”), dated as of the 24th day of
January, 2017 (this “Agreement”) is entered into by and among, Mirage Energy
Corporation, a Nevada corporation (“MRGE”); and Michael Ward, an individual
residing in the State of Texas (referred to herein as “OWNER”). MRGE and OWNER
are referred to singularly as a “Party” and collectively as the “Parties.”

 

WITNESSETH:

 

WHEREAS, OWNER owns 100% of the issued and outstanding shares of 4 Ward
Resources, Inc., a Texas corporation (“Target”);

 

WHEREAS, Target is in the business of developing an integrated gas pipeline and
gas storage project in Mexico.

 

WHEREAS, MRGE wishes to acquire all of the issued and outstanding shares of
capital stock of Target (referred to hereinafter as the “Target Shares”), with
the purpose of owning and operating Target as MRGE’s wholly-owned subsidiary;
and

 

WHEREAS, MRGE and OWNER propose to enter into this Agreement which provides,
among other things, that OWNER will deliver the Target Shares to MRGE in
exchange for an aggregate total of Ten Million (10,000,000) shares of MRGE’s
common stock and Ten Million (10,000,000) shares of MRGE’s Series A Convertible
Preferred Stock (the “Share Exchange”), on the terms and conditions set forth
herein and such additional items as more fully described in this Agreement.

 

NOW, THEREFORE, in consideration, of the promises and of the mutual
representations, warranties and agreements set forth herein, the Parties hereto
agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.01. Definitions. The following terms shall have the following
respective meanings:

 



“Affiliate”



with respect to any Party, a Person that directly or indirectly controls, is
controlled by, or is under common control of such Party. For the purpose of this
definition, “control” means (i) ownership of more than ten percent (10%) of the
voting shares of a Person or (ii) the right or ability to direct the management
or policies of a Person through ownership of voting shares or other securities,
pursuant to a written agreement or otherwise;

 

 

 

“Business Day”



a day (other than a Saturday) on which banks in Texas are open for business
throughout their normal business hours;



 





  1

 

 



“Closing”



the closing of the transactions contemplated by this Agreement;

 

 

 

“Completion”



completion of the acquisition of the Target Shares by MRGE and issuance of the
Exchange Shares (as such term is defined below) in accordance with the terms and
conditions of this Agreement;

 

 

 

“Encumbrance”



any mortgage, charge, pledge, lien, (otherwise than arising by statute or
operation of law), equities, hypothecation or other encumbrance, priority or
security interest, preemptive right deferred purchase, title retention, leasing,
sale-and-repurchase or sale-and-leaseback arrangement whatsoever over or in any
property, assets or rights of whatsoever nature and includes any agreement for
any of the same and reference to “Encumbrances” shall be construed accordingly;

 

 

 

“Exchange Act”



the US Securities Exchange Act of 1934;

 

 

 

“Person”



any individual, firm, company, government, state or agency of a state or any
joint venture, association or partnership (whether or not having separate legal
personality);

 

 

 

“Securities Act”



the US Securities Act of 1933;

 

 

 

“SEC”



the US Securities and Exchange Commission;

 

 

 

“US”



United States of America;

 

 

 

“United States Dollars” or “US$”



United States dollars.

 

Section 1.02. Rules of Construction.

 

(a) Unless the context otherwise requires, as used in this Agreement: (i)
“including” means “including, without limitation”; (ii) words in the singular
include the plural; (iii) words in the plural include the singular; (iv) words
applicable to one gender shall be construed to apply to each gender; (v) the
terms “hereof,” “herein,” “hereby,” “hereto” and derivative or similar words
refer to this entire Agreement; (vi) the terms “Article” and “Section” shall
refer to the specified Article or Section of or to this Agreement; and (vii) the
term “day” shall refer to calendar days.

 

(b) Titles and headings to Articles and Sections are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.

 



  2

 



 



ARTICLE II



THE SHARE EXCHANGE

Section 2.01 Share Exchange.

 

(a) Subject to and upon the terms and conditions of this Agreement, on the
Closing Date (as defined hereafter), MRGE shall acquire all of the Target Shares
with all of such interests acquired being free from all Encumbrances together
with all rights now or hereafter attaching thereto. MRGE shall be the sole owner
of Target and Target shall continue to operate in its normal course of business,
as a wholly-owned subsidiary of MRGE.

 

(b) In exchange for the delivery of the Target Shares, MRGE shall provide the
following to OWNER at the closing, a total of Ten Million (10,000,000) shares of
MRGE’s common stock and Ten Million (10,000,000) shares of MRGE’s Series A
Convertible Preferred Stock (the “Exchange Shares”).

 

(c) The Share Exchange shall take place upon the terms and conditions provided
for in this Agreement and in accordance with applicable law. If the Closing does
not occur as set forth in Section 2.02 of this Agreement due to one Party’s
failure to perform, then the other Party may terminate the Agreement.

 

Section 2.02. Closing Location. The Closing of the Share Exchange and the other
transactions contemplated by this Agreement will occur as soon as possible (the
“Closing Date”), at the law offices of Booth Udall Fuller, PLC, 1255 W. Rio
Salado Parkway, Suite 215, Tempe, Arizona.

 

Section 2.03.Owner’s Closing Documents. At the Closing, OWNER shall tender to
MRGE:

 

(a) Copies of a certificate(s) representing all of the Target Shares, duly
endorsed for transfer by OWNER, which shall either be validly notarized or the
signature thereon otherwise guaranteed and such certificates shall be marked as
"canceled";

 

(b) One (1) new certificate issued by the Target in the name of MRGE
representing the Target Shares;

 

(c) A certified copy of the register of shareholders of Target showing MRGE as
the registered owner of the Target Shares; and

 

(d) A resolution from OWNER certifying that the conditions in Section 8.01(b)
have been satisfied.

 

Section 2.04. MRGE’s Closing Documents. At the Closing, MRGE will tender to
OWNER:

 

(a) A certified copy(ies) of resolutions of the Board of Directors of MRGE in a
form satisfactory to OWNER, acting reasonably, authorizing:

 

(i) the execution and delivery of this Agreement by MRGE; and

 

(ii) the issuance of the Exchange Shares to OWNER.

 

(b) Share certificates, registered in the name of OWNER as set forth above
representing the Exchange Shares; and

 

(c) A certificate executed by a duly appointed officer of MRGE certifying that
the conditions in Section 9.01(b) have been satisfied.

 

  3

 

 



ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Section 3.01. Each Party represents and warrants to the other Party that each of
the warranties it makes is accurate in all respects and not misleading as at the
date of this Agreement.

 

Section 3.02. Each Party undertakes to disclose in writing to the other Party
anything which is or may constitute a breach of or be inconsistent with any of
the warranties immediately upon the same coming to its notice at the time of and
after Completion.

 

Section 3.03. Each Party agrees that each of the warranties it makes shall be
construed as a separate and independent warranty and (except where expressly
provided to the contrary) shall not be limited or restricted by reference to or
inference from the terms of any other warranty or any other term of this
Agreement.

 

Section 3.04. Each Party acknowledges that the restrictions contained in Section
12.01 shall continue to apply after the Closing without limit in time.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF MRGE

 

Section 4.01. Organization, Standing and Authority; Foreign Qualification. MRGE
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Nevada and has all requisite corporate power and authority
to own, lease and operate its properties and to conduct its business as
presently conducted and as proposed to be conducted and is duly qualified or
licensed as a foreign corporation in good standing in each jurisdiction in which
the character of its properties or the nature of its business activities require
such qualification.

 

Section 4.02. Corporate Authorization. The execution, delivery and performance
by MRGE of this Agreement and the consummation of the transactions contemplated
hereby have been duly authorized by all necessary corporate action on the part
of MRGE, and this Agreement constitutes a valid and binding agreement of MRGE.
The Exchange Shares to be issued in accordance with this Agreement shall be duly
authorized and, upon such issuance, will be validly issued, fully paid and
non-assessable.

 



  4

 



 

Section 4.03. Capitalization. MRGE’s authorized capital stock, as of the Closing
Date prior the issuance of the Exchange Shares, shall consist of, after giving
effect to the increase of the Company’s authorized shares of Common Stock,
conducting a 36:1 forward split of its outstanding shares of Common Stock and
creating a class of Preferred Stock, all pursuant to that certain Written
Consent of the Company’s Board of Directors dated November 3, 2016:

 

(a) 900 million authorized shares of common stock, of which 300,000,456 common
shares are issued and outstanding; and

 

(b) 10 million authorized shares of Series A Preferred Stock, of which no shares
are issued and outstanding.

 

There are no outstanding options, warrants, agreements or rights to subscribe
for or to purchase, or commitments to issue, shares of MRGE’s common stock or
any other security of MRGE or any plan for any of the foregoing. MRGE is not
obligated to register the resale of any of its common stock on behalf of any
shareholder of MRGE under the Securities Act.

 

Section 4.04. Subsidiaries. Prior to the Closing, MRGE does not have any
subsidiaries except for its wholly owned Canadian subsidiary, Bridgewater
Construction Ltd., located in Etobicoke, Ontario.

 

Section 4.05. Articles of Incorporation and Bylaws. MRGE has heretofore
delivered, or prior to Closing MRGE shall deliver, to OWNER true, correct and
complete copies of its Articles of Incorporation and Bylaws or comparable
instruments, certified by MRGE’s corporate secretary.

 

Section 4.06. No Conflict. The execution, delivery and performance of this
Agreement and the completion of the transactions contemplated herein will not:

 

(a) violate any provision of the Articles of Incorporation, Bylaws or other
charter or organizational document of MRGE;

 

(b) violate, conflict with or result in the breach of any of the terms of,
result in any modification of the effect of, otherwise give any other
contracting party the right to terminate, or constitute (or with notice or lapse
of time or both constitute) a default under, any contract to which MRGE is a
party or by or to which either of its assets or properties, may be bound or
subject;

 

(c) violate any order, judgment, injunction, award or decree of any court,
arbitrator or governmental or regulatory body against, or binding upon, or any
agreement with, or condition imposed by, any governmental or regulatory body,
foreign or domestic, binding upon MRGE or upon the securities, assets or
business of MRGE;

 

(d) violate any statute, law or regulation of any jurisdiction as such statute,
law or regulation relates to MRGE or to the securities, properties or business
of MRGE; or

 

(e) result in the breach of any of the terms or conditions of, constitute a
default under, or otherwise cause an impairment of, any permit or license held
by MRGE.

 



  5

 



 

Section 4.07. Litigation. There is no litigation, suit, proceeding, action or
claim at law or in equity, pending or to MRGE’s best knowledge threatened
against or affecting MRGE or involving any of MRGE’s property or assets, before
any court, agency, authority or arbitration tribunal, including, without
limitation, any product liability, workers' compensation or wrongful dismissal
claims, or claims, actions, suits or proceedings relating to toxic materials,
hazardous substances, pollution or the environment. MRGE is not subject to or in
default with respect to any notice, order, writ, injunction or decree of any
court, agency, authority or arbitration tribunal.

 

Section 4.08. Compliance with Laws. To the best knowledge of MRGE, it has
complied with all laws, municipal bylaws, regulations, rules, orders, judgments,
decrees and other requirements and policies imposed by any governmental
authority applicable to it, its properties or the operation of its business,
except where the failure to comply will not have a material adverse effect on
the business, properties, financial condition or earnings of MRGE.

 

Section 4.09. True and Correct Copies. All documents furnished or caused to be
furnished to OWNER by MRGE are true and correct copies, and there are no
amendments or modifications thereto except as set forth in such documents.

 

Section 4.10. Contracts.

 

(a) Excluding any obligation referenced in this Agreement, MRGE is not a party
to any:

 

(i) contracts with any current or former officer, director, employee,
consultant, agent or other representative;

 

(ii) contracts for the purchase or sale of equipment or services that contain an
escalation, renegotiation or re-determination clause or that can be canceled
without liability, premium or penalty;

 

(iii) contracts for the sale of any of its assets or properties or for the grant
to any person of any preferential rights to purchase any of its or their assets
or properties;

 

(iv) other contracts (including, without limitation, leases of real property)
not referenced or described in this subsection 4.10(a);

 

(v) contracts relating to the acquisition by MRGE of any operating business of,
or the disposition of any operating business by, any other person;

 

(vi) executory contracts relating to the disposition or acquisition of any
investment or any interest in any person;

 

(vii) joint venture contracts or agreements;

 

(viii) contracts under which MRGE agrees to indemnify any party, other than in
the ordinary course of business;

 

(ix) contracts containing covenants of MRGE not to compete in any line of
business or with any person in any geographical area or covenants of any other
person not to compete with MRGE in any line of business or in any geographical
area;

 

(x) contracts for or relating to computers, computer equipment, computer
software or computer services; or

 

(xi) contracts relating to the borrowing of money by MRGE or the direct or
indirect guarantee by MRGE of any obligation for, or an agreement by MRGE to
service, the repayment of borrowed money, or any other contingent obligations in
respect of indebtedness of any other Person, including, without limitation:

 

(A) any contract with respect to lines of credit;

 

(B) any contract to advance or supply funds to any other person other than in
the ordinary course of business;

 

(C) any contract to pay for property, products or services of any other person
even if such property, products or services are not conveyed, delivered or
rendered;

 

(D) any keep-well, make-whole or maintenance of working capital or earnings or
similar contract; or

 

(E) any guarantee with respect to any lease or other similar periodic payments
to be made by any other person; and

 

(xii) any other material contract whether or not made in the ordinary course of
business.

 

Section 4.11. Material Information. This Agreement and all other information
provided, in writing, by MRGE or representatives thereof to OWNER, taken as a
whole, do not contain any untrue statement of a material fact or omit to state a
material fact necessary to make any statement contained herein or therein not
misleading. There are no facts or conditions which have not been disclosed to
OWNER in writing which, individually or in the aggregate, could have a material
adverse effect on MRGE or a material adverse effect on the ability of MRGE to
perform any of its obligations pursuant to this Agreement.

 

Section 4.12. Brokerage. No broker or finder has acted, directly or indirectly,
for MRGE nor did MRGE incur any finder’s fee or other commission, in connection
with the transactions contemplated by this Agreement.

 

  6

 

 



ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE OWNER

 

The OWNER represent and warrant to MRGE as follows:

 

Section 5.01. Organization, Standing and Authority; Foreign Qualification. (a)
Target is a Texas corporation duly organized, validly existing and in good
standing under the laws of Texas and has all requisite corporate power and
authority to own, lease and operate its properties and to conduct its business
as presently conducted and as proposed to be conducted and is duly qualified or
licensed as a foreign corporation in good standing in each jurisdiction in which
the character of its properties or the nature of its business activities require
such qualification.

 

Section 5.02. Authorization. The execution, delivery and performance by OWNER of
this Agreement and the consummation of the transactions contemplated hereby have
been duly authorized by all necessary actions, as the case may be, on the part
of OWNER. OWNER have duly executed and delivered this Agreement and this
Agreement constitutes a valid and binding agreement of OWNER.

 

Section 5.03. Capitalization.

 

(a) All of the Target Shares are duly authorized, validly issued, fully paid and
non-assessable. There are no outstanding options, warrants, agreements or rights
to subscribe for or to purchase, or commitments to issue, shares of capital
stock in Target or any other security of Target or any plan for any of the
foregoing.

 

(b) The Target Shares are not subject to any option, right of first refusal or
any other restriction on transfer, whether by contract, agreement, applicable
law, regulation or statute, as the case may be.

 

(c) There are no outstanding loans, debts, bonds, indentures or promissory notes
giving the holder thereof the right to convert such instruments into shares of
Target’s capital stock.

 

Section 5.04. Subsidiaries. Target does not have any subsidiaries.

 

Section 5.05. Sale of Exchange Shares. Upon completion of the purchase and sale
of the Exchange Shares, OWNER shall be the beneficial and record holder of the
Exchange Shares.

 

Section 5.06. Investment Risk. The OWNER understand that an investment in MRGE
includes a high degree of risk, each has such knowledge and experience in
financial and business matters, investments, securities and private placements
as to be capable of evaluating the merits and risks of their investment in the
Exchange Shares, are in a financial position to hold the Exchange Shares for an
indefinite period of time, and are able to bear the economic risk of, and
withstand a complete loss of such investment in the Exchange Shares.

 



  7

 



 

Section 5.07. Cooperation. If required by applicable securities laws or order of
a securities regulatory authority, stock exchange or other regulatory authority,
OWNER will execute, deliver, file and otherwise assist MRGE in filing such
reports, undertakings and other documents as may be required with respect to the
issuance of the Exchange Shares.

 

Section 5.08. Tax Advice. OWNER are solely responsible for obtaining such legal,
including tax, advice as any of them considers necessary or appropriate in
connection with the execution, delivery and performance by OWNER of this
Agreement and the transactions contemplated herein.

 

Section 5.09. Investment Representations. All of the acknowledgments,
representations, warranties and covenants set out in Exhibit A hereto are true
and correct as of the date hereof and as of the Closing Date.

 

Section 5.10. No Conflict. The execution, delivery and performance of this
Agreement and the completion of the transactions contemplated herein will not:

 

(a) violate any provision of the Articles or Certificate of Incorporation,
Bylaws or other charter or organizational document of Target;

 

(b) violate, conflict with or result in the breach of any of the terms of,
result in any modification of the effect of, otherwise give any other
contracting party the right to terminate, or constitute (or with notice or lapse
of time or both constitute) a default under, any contract to which Target or any
OWNER is a party or by or to which either’s assets or properties may be bound or
subject;

 

(c) violate any order, judgment, injunction, award or decree of any court,
arbitrator or governmental or regulatory body against, or binding upon, or any
agreement with, or condition imposed by, any governmental or regulatory body,
foreign or domestic, binding upon Target or any OWNER or upon the securities,
assets or business of Target and/or any OWNER;

 

(d) violate any statute, law or regulation of any jurisdiction as such statute,
law or regulation relates to Target and/or any OWNER or to the securities,
properties or business of Target and/or any OWNER; or

 

(e) result in the breach of any of the terms or conditions of, constitute a
default under, or otherwise cause an impairment of, any permit or license held
by Target.

 

Section 5.11. Articles of Incorporation and Bylaws.

 

(a) OWNER have heretofore delivered to MRGE true, correct and complete copies of
Target’s Articles of Incorporation and Bylaws or comparable instruments,
certified by the corporate secretary thereof.

 

(b) The minute books of Target accurately reflect all actions taken at all
meetings and consents in lieu of meetings of its respective members or owners,
and all actions taken at all meetings and consents in lieu of meetings of its
managing members from the date of incorporation to the date hereof.

 

Section 5.12. Compliance with Laws. To the best of OWNER’ knowledge, neither
Target nor any OWNER is in violation of any applicable order, judgment,
injunction, award or decree nor are they in violation of any federal,
provincial, state, local, municipal or foreign law, ordinance or regulation or
any other requirement of any governmental or regulatory body, court or
arbitrator, other than those violations which, in the aggregate, would not have
a material adverse effect on Target or OWNER and have not received written
notice that any violation is being alleged.

 

Section 5.13. Material Information. This Agreement and all other information
provided in writing by OWNER or representatives thereof to MRGE, taken as a
whole, do not contain any untrue statement of a material fact or omit to state a
material fact necessary to make any statement contained herein or therein not
misleading. There are no facts or conditions, which have not been disclosed to
MRGE in writing which, individually or in the aggregate, could have a material
adverse effect on Target and/or OWNER or a material adverse effect on the
ability of OWNER to perform any of their obligations pursuant to this Agreement.

 

Section 5.14. Actions and Proceedings. There are no outstanding orders,
judgments, injunctions, awards or decrees of any court, governmental or
regulatory body or arbitration tribunal against or involving Target or any
OWNER. There are no actions, suits or claims or legal, regulatory,
administrative or arbitration proceedings pending or, to the knowledge of OWNER,
threatened against or involving any OWNER, Target or the Target Shares.

 

Section 5.15. Operations. Except as contemplated by this Agreement, since its
date of incorporation, Target has not:

 

(a) amended its Certificate or Articles of Incorporation or Bylaws or merged
with or into or consolidated with any other person or entity, subdivided or in
any way reclassified any of its ownership interests or changed or agreed to
change in any manner the rights of its ownership interests or the character of
its business;

 

(b) issued, reserved for issuance, sold or redeemed, repurchased or otherwise
acquired, or issued options or rights to subscribe to, or entered into any
contract or commitment to issue, sell or redeem, repurchase or otherwise
acquire, any ownership interests or any bonds, notes, debentures or other
evidence or indebtedness; or

 

(c) made any loan or advance to any manager, officer, director or employee,
consultant, agent or other representative.

 

Section 5.16. Brokerage. OWNER shall pay any brokerage, finder’s fee or other
commission owed in connection with the transactions contemplated by this
Agreement.

 

  8

 



 

ARTICLE VI

COVENANTS AND AGREEMENTS OF OWNER

 

Section 6.01. Conduct of Businesses in the Ordinary Course. From the date of
this Agreement to the Closing Date, OWNER shall cause Target to conduct its
business substantially in the manner in which it is currently conducted.

 

Section 6.02. Preservation of Permits and Services. From the date of this
Agreement to the Closing Date, OWNER shall cause Target to use its best efforts
to preserve any permits and licenses in full force and effect and to keep
available the services, and preserve the goodwill, of its present managers,
officers, employees, agents, and consultants.

 

Section 6.03. Conduct Pending the Closing Date. From the date of this Agreement
to the Closing Date: (a) OWNER shall cause Target to use its best efforts to
conduct its affairs in such a manner so that, except as otherwise contemplated
or permitted by this Agreement, the representations and warranties contained in
Article V shall continue to be true and correct on and as of the Closing Date as
if made on and as of the Closing Date; and (b) OWNER shall promptly notify MRGE
of any event, condition or circumstance that would constitute a violation or
breach of this Agreement by OWNER.

 

Section 6.04. Corporate Examinations and Investigations. Prior to the Closing
Date, MRGE shall be entitled, through its employees and representatives, to make
such reasonable investigation of the assets, liabilities, properties, business
and operations of Target, and such examination of the books, records, tax
returns, results of operations and financial condition of Target. Any such
investigation and examination shall be conducted at reasonable times and under
reasonable circumstances and OWNER and their employees and representatives,
including without limitation, their counsel and independent public accountants,
shall cooperate fully with such representatives in connection with such
reasonable review and examination.

 

ARTICLE VII

COVENANTS AND AGREEMENTS OF MRGE

 

Section 7.01. Conduct of Businesses in the Ordinary Course. From the date of
this Agreement to the Closing Date, MRGE shall conduct its businesses
substantially in the manner in which it is currently conducted and shall not
enter into any contract described in Section 4.10, or undertake any of the
actions specified in Sections 4.11.

 

Section 7.02. Litigation. From the date of this Agreement to the Closing Date,
MRGE shall notify OWNER of any actions or proceedings of the type described in
Section 4.07 that are threatened or commenced against MRGE or against any
officer, director, employee, properties or assets of MRGE and of any requests
for information or documentary materials by any governmental or regulatory body
in connection with the transactions contemplated hereby.

 



  9

 



 

Section 7.03. Conduct of MRGE Pending the Closing. From the date hereof through
the Closing Date:

 

(a) MRGE shall use its best efforts to conduct its affairs in such a manner so
that, except as otherwise contemplated or permitted by this Agreement, the
representations and warranties contained in Article IV shall continue to be true
and correct on and as of the Closing Date as if made on and as of the Closing
Date; and

 

(b) MRGE shall promptly notify OWNER of any event, condition or circumstance
occurring from the date hereof through the Closing Date that would constitute a
violation or breach of this Agreement by MRGE.

 

Section 7.04. Corporate Examinations and Investigations. Prior to the Closing
Date, OWNER shall be entitled, through employees and representatives, to make
any investigation of the assets, liabilities, properties, business and
operations of MRGE; and such examination of the books, records, tax returns,
results of operations and financial condition of MRGE. Any such investigation
and examination shall be conducted at reasonable times and under reasonable
circumstances and MRGE and its employees and representatives shall cooperate
fully with such representatives in connection with such reasonable review and
examination.

 

ARTICLE VIII

CONDITIONS PRECEDENT TO THE OBLIGATION OF MRGE TO CLOSE

 

The obligations of MRGE to be performed by it at the Closing pursuant to this
Agreement are subject to the fulfillment on or before the Closing Date, of each
of the following conditions, any one or more of which may be waived by it, to
the extent permitted by law:

 

Section 8.01. Representations and Covenants.

 

(a) The representations and warranties of OWNER contained in this Agreement
shall be true and correct on and as of the Closing Date with the same force and
effect as though made on and as of the Closing Date, except that any of such
representations and warranties that are given as of a particular date and relate
solely to a particular date or period shall be true as of such date or period;
and

 

(b) The OWNER shall have performed and complied with all covenants and
agreements required by this Agreement to be performed or complied with by him on
or before the Closing Date. The OWNER shall have delivered to MRGE a
certificate, dated the Closing Date, and signed by OWNER to the foregoing
effect.

 

Section 8.02. Governmental Permits and Approvals.

 

(a) All approvals, authorizations, consents, permits and licenses from
governmental and regulatory bodies required for the transactions contemplated by
this Agreement and to permit the business currently carried on by Target to
continue to be carried on substantially in the same manner immediately following
the Closing Date shall have been obtained and shall be in full force and effect,
and MRGE shall have been furnished with appropriate evidence, reasonably
satisfactory to them, of the granting of such approvals, authorizations,
consents, permits and licenses; and

 



  10

 



 

(b) There shall not have been any action taken by any court, governmental or
regulatory body then prohibiting or making illegal on the Closing Date the
transactions contemplated by this Agreement.

 

Section 8.03. Third Party Consents. All consents, permits and approvals from
parties to contracts with Target that may be required in connection with the
performance by OWNER hereunder or the continuance of such contracts in full
force and effect after the Closing Date, shall have been obtained.

 

Section 8.04. Litigation. No action, suit or proceeding shall have been
instituted and be continuing or be threatened by any person to restrain, modify
or prevent the carrying out of the transactions contemplated hereby, or to seek
damages in connection with such transactions, or that has or could have a
material adverse effect on Target, OWNER, or on the Target Shares.

 

Section 8.05 Due Diligence Review. MRGE must have received results satisfactory
to it, in its sole discretion, from its due diligence review of Target and its
operations.

 

Section 8.06 Closing Documents. The OWNER shall have executed and delivered the
documents described in Section 2.03 above.

 

ARTICLE IX

CONDITIONS PRECEDENT TO THE OBLIGATION OF THE OWNER TO CLOSE

 

The obligations of OWNER to be performed by them at the Closing pursuant to this
Agreement are subject to the fulfillment, on or before the Closing Date, of each
the following conditions, any one or more of which may be waived by them, to the
extent permitted by law:

 

Section 9.01. Representations and Covenants.

 

(a) The representations and warranties of MRGE contained in this Agreement shall
be true and correct on and as of the Closing Date with the same force and effect
as though made on and as of the Closing Date, except that any of such
representations and warranties that are given as of a particular date and relate
solely to a particular date or period shall be true as of such date or period;
and

 

(b) MRGE shall have performed and complied with all covenants and agreements
required by this Agreement to be performed or complied with by it on or before
the Closing Date. MRGE shall have delivered to OWNER a certificate dated the
Closing Date, and signed by an authorized signatory of MRGE to the foregoing
effect.

 

Section 9.02. Governmental Permits and Approvals.

 

(a) All approvals, authorizations, consents, permits and licenses from
governmental and regulatory bodies required for the transactions contemplated by
this Agreement and to permit the business currently carried on by MRGE to
continue to be carried on substantially in the same manner immediately following
the Closing Date shall have been obtained and shall be in full force and effect,
and OWNER shall have been furnished with appropriate evidence, reasonably
satisfactory to them, of the granting of such approvals, authorizations,
consents, permits and licenses; and

 



  11

 



 

(b) There shall not have been any action taken by any court, governmental or
regulatory body then prohibiting or making illegal on the Closing Date the
transactions contemplated by this Agreement.

 

Section 9.03. Litigation. No action, suit or proceeding shall have been
instituted and be continuing or be threatened by any person to restrain, modify
or prevent the carrying out of the transactions contemplated hereby, or to seek
damages in connection with such transactions, or that has or could have a
material adverse effect on MRGE.

 

Section 9.04. Closing Documents. MRGE shall have executed and delivered the
documents described in Section 2.04 above.

 

ARTICLE X

TERMINATION

Section 10.01. Termination.

 

(a) Notwithstanding anything to the contrary in this Agreement, this Agreement
may be terminated and the Share Exchange and the other transactions contemplated
by this Agreement shall be abandoned at any time prior to the Closing:

 

(i) by mutual written consent of OWNER and MRGE;

 

(ii) by either OWNER or MRGE in the event that a temporary restraining order,
preliminary or permanent injunction or other judicial order preventing the
consummation of the Share Exchange or any of the other transactions contemplated
hereby shall have become final and non-appealable; provided, that, the party
seeking to terminate this Agreement pursuant to this clause (ii) shall have used
all commercially reasonable efforts to have such order, injunction or other
order vacated;

 

(iii) by MRGE (a) if MRGE is not then in material breach of this Agreement and
if there shall have been any breach by OWNER (which has not been waived) of one
or more of its representations or warranties, covenants or agreements set forth
in this Agreement, which breach or breaches (A) would give rise to the failure
of a condition set forth in Article VIII, and (B) shall not have been cured
within thirty (30) days following receipt by OWNER of written notice of such
breach, or such longer period in the event that such breach cannot reasonably be
expected to be cured within such 30-day period and OWNER is diligently pursuing
such cure, or (b) if MRGE has not received results satisfactory to it, in its
sole discretion, from its due diligence review of Target and its operations; or

 

(iv) by OWNER if they are not then in material breach of this Agreement and if
there shall have been any breach by MRGE (which has not been waived) of one or
more of its representations or warranties, covenants or agreements set forth in
this Agreement, which breach or breaches (A) would give rise to the failure of a
condition set forth in Article IX, and (B) shall not have been cured within
thirty (30) days following receipt by MRGE of written notice of such breach.

 



  12

 



 

 

(b) In the event of termination by OWNER or MRGE pursuant to this Section 10.01,
written notice thereof shall forthwith be given to the other Party and the
transactions contemplated by this Agreement shall be terminated, without further
action by any Party.

 

Section 10.02. Effect of Termination. If this Agreement is terminated and the
transactions contemplated hereby are abandoned as described in Section 10.01,
this Agreement shall become null and void and of no further force and effect,
except for the provisions of (i) Section 10.01 and this Section 10.02; and (ii)
Section 12.01 relating to publicity. Nothing in this Section 10.02 shall be
deemed to release any Party from any liability for any breach by such Party of
the terms, conditions, covenants and other provisions of this Agreement or to
impair the right of any Party to compel specific performance by any other Party
of its obligations under this Agreement.

 

ARTICLE XI

POST-CLOSING COVENANTS

 

Section 11.01 OWNER’S Covenants. The OWNER hereby covenants with MRGE and
promises as follows:

 

(a) To maintain the books, records, accounting and financial statements of
Target and all operations related to its current business, in accordance with
applicable accounting principles and practices.

 

(b) To maintain all of the legal requirements that permit Target to operate its
current business under the federal and provincial laws and regulations of Texas
and comply with all other federal and Texas state laws.

 

(c) Not to incur any debt by Target in any event whatsoever, except with the
prior written consent of the Board of Directors of MRGE.

 

ARTICLE XII

MISCELLANEOUS

 

Section 12.01. Public Notices. The Parties agree that all notices to third
parties and all other publicity concerning the transactions contemplated by this
Agreement shall be jointly planned and coordinated and no Party shall act
unilaterally in this regard without the prior approval of the others, such
approval not to be unreasonably withheld.

 

Section 12.02. Time. Time shall be of the essence hereof.

 

Section 12.03. Notices. Any notice or other writing required or permitted to be
given hereunder or for the purposes hereof shall be sufficiently given if
delivered or faxed to the Party to whom it is given or, if mailed, by prepaid
registered mail addressed to such Party at:

 



  13

 



 

if to OWNER, at:

 

Michael Ward

13707 Bluffgate

San Antonio, TX 78216

 

if to MRGE, at:

 

Mirage Energy Corporation

c/o W. Scott Lawler, Esq.

Booth Udall Fuller PLC

1255 W Rio Salado Pkwy #215

Tempe, AZ 85281

 

or at such other address as the Party to whom such writing is to be given shall
have last notified to the Party giving the same in the manner provided in this
article. Any notice mailed shall be deemed to have been given and received on
the fifth Business Day next following the date of its mailing unless at the time
of mailing or within five (5) Business Days thereafter there occurs a postal
interruption which could have the effect of delaying the mail in the ordinary
and usual course, in which case any notice shall only be effectively given if
actually delivered or sent by telecopy. Any notice delivered or faxed to the
Party to whom it is addressed shall be deemed to have been given and received on
the Business Day next following the day it was delivered or faxed.

 

Section 12.04. Severability. If a court of competent jurisdiction determines
that any one or more of the provisions contained in this Agreement is invalid,
illegal or unenforceable in any respect in any jurisdiction, the validity,
legality and enforceability of such provision or provisions shall not in any way
be affected or impaired thereby in any other jurisdiction and the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby, unless in either case as a
result of such determination this Agreement would fail in its essential purpose.

 

Section 12.05. Entire Agreement. This Agreement constitutes the entire agreement
between the Parties and supersedes all prior agreements and understandings, oral
or written, by and between any of the Parties with respect to the subject matter
hereof.

 

Section 12.06. Further Assurances. The Parties shall with reasonable diligence,
do all such things and provide all such reasonable assurances as may be required
to consummate the transactions contemplated by this Agreement, and each Party
shall provide such further documents or instruments required by the other Party
as may be reasonably necessary or desirable to give effect to the purpose of
this Agreement and carry out its provisions whether before or after the Closing
Date.

 

Section 12.07. Waiver. Except as provided in this Article, no action taken or
inaction pursuant to this Agreement will be deemed to constitute a waiver of
compliance with any warranties, conditions or covenants contained in this
Agreement and will not operate or be construed as a waiver of any subsequent
breach, whether of a similar or dissimilar nature. No waiver of any right under
this Agreement shall be binding unless executed in writing by the Party to be
bound thereby.

 

[the remainder of this page is intentionally left blank]

 

  14

 






Section 12.08. Counterparts. This Agreement may be executed in as many
counterparts as may be necessary or by facsimile and each such counterpart
agreement or facsimile so executed shall be deemed to be an original and such
counterparts and facsimile copies together shall constitute one and the same
instrument and shall be valid and enforceable.

 

IN WITNESS WHEREOF the Parties hereto have set their hand and seal as of the day
and year first above written.

 



MIRAGE ENERGY CORPORATION, a Nevada corporation  

 

 

By: /s/ Michael Ward

Name:

Michael Ward   Title: President  



 



OWNER

 

 

Michael Ward  

 

 

By: /s/ Michael Ward

Name:

Michael Ward    



 



  15

 



 

EXHIBIT A

 

Investor Certificate

 

January 24, 2017

 

Mirage Energy Corporation

c/o W. Scott Lawler, Esq.

Booth Udall Fuller, PLC

1255 W. Rio Salado Parkway

Suite 215

Tempe, AZ 85281

 

Defined terms used but not defined herein shall have the meaning ascribed to
such terms in the Share Exchange Agreement (the “Share Agreement”) dated January
24, 2017, between Mirage Energy Inc., a Nevada corporation (the “Company”); and
Michael Ward, an individual residing in the State of Texas (referred to herein
as “Owner”), whereby Owner is acquiring shares of the Company’s common stock
(the “Shares”).

 







1. Each of the undersigned hereby represents, warrants and certifies that:

 

The Owner acknowledges that:

 

a)AN INVESTMENT IN THE SHARES IS NOT WITHOUT RISK AND THE OWNER MAY LOSE HIS,
HER OR ITS ENTIRE INVESTMENT;

 

b)The Owner has been given the opportunity by the Company to ask questions of,
and receive answers from, the management of the Company and has had access to
such financial and other information concerning the Company as it has considered
necessary to make a decision to invest in the Shares and has availed itself of
such opportunity to the full extent desired;

 

c)The Owner has not been provided with, nor has it requested, nor does it have
any need to receive, an offering memorandum or any similar document in
connection with the Shares, and its decision to execute this Agreement and to
purchase the Shares has been based entirely upon its own due diligence review of
the Company;

 

d)The Shares have not been registered under the U.S. Securities Act of 1933 (the
“U.S. Securities Act”) or the securities laws of any state, and that the Shares
upon issuance will be, “restricted securities” in the United States within the
meaning of Rule 144(a)(3) of the U.S. Securities Act;

 



  16

 



 

e)No agency, governmental authority, regulatory body, stock exchange or other
entity has made any finding or determination as to the merit for investment of,
nor have any such agencies or governmental authorities made any recommendation
or endorsement with respect to the Shares;

 

f)The purchase of the Shares has not been made through, or as a result of, and
the distribution of the Shares is not being accompanied by, and the Owner is not
aware of, any form of general solicitation or general advertising including
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar media, or broadcast over radio, internet or
television, or any seminar or meeting whose attendees have been invited by
general solicitation or general advertising;

 

g)The Shares are being offered for sale on a “private placement” basis only;

 

h)Upon the transfer of the Shares, the certificates representing the Shares
shall bear a legend to the effect that transfer is prohibited except (i)
pursuant to registration under U.S. Securities Act, and (ii) pursuant to an
available exemption from registration; and that hedging transactions involving
those securities may not be conducted unless in compliance with U.S. Securities
Act;

 

i)The Shares will be subject to resale restrictions under applicable securities
legislation, rules, regulations and policies, and the Owner will comply with all
relevant securities legislation, rules, regulations and policies concerning any
Shares and will consult with its own legal advisers with respect to complying
with all restrictions applying to any such resale and further agrees that it is
solely responsible for compliance with all applicable resale restrictions and
will only resell the Shares in compliance with all applicable securities laws;
and

 

j)That the Owner is an “accredited investor”, as such term is defined by Rule
501(a) of Regulation D promulgated by the SEC under the Securities Act of 1933.

 

2.The undersigned acknowledges and agrees that:





(a) The Shares are and will be “restricted securities” as that term is defined
in Rule 144 under the U.S. Securities Act, and the certificates representing the
Shares, as well as all certificates issued in exchange for or in substitution of
the foregoing, until such time as is no longer required under the applicable
requirements of the U.S. Securities Act or applicable state securities laws,
will be subject to the terms of and bear, on the face of such certificate, a
legend in substantially the following for:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933 (THE "U.S. SECURITIES ACT") OR ANY STATE
SECURITIES LAWS, AND ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM
THE REGISTRATION REQUIREMENTS OF THE U.S. SECURITIES ACT. THESE SECURITIES ARE
RESTRICTED SECURITIES (AS DEFINED UNDER RULE 144 UNDER THE U.S. SECURITIES ACT)
AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF
FOR VALUE EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATIONS PROMULGATED
UNDER THE U.S. SECURITIES ACT, PURSUANT TO REGISTRATION UNDER THE U.S.
SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION
THEREUNDER.

 



  17

 



 

 

(b) The Company will refuse to register any sale of Shares made in breach of the
provisions hereof.

 

(c) The addressees of this certificate and others will rely upon the truth and
accuracy of the foregoing acknowledgements, representations, warranties and
agreements, and irrevocably authorizes the addressees of this certificate to
produce the same or a copy thereof to any interested party in any administrative
or legal proceeding or official enquiry with respect to the matters set forth
herein. Each of the undersigned further agrees that if any of acknowledgments,
representations, warranties or agreements made herein is no longer accurate, he
shall promptly notify the Company

 



  Michael Ward         January 24, 2017 By: /s/ Michael Ward

 

Name:

Michael Ward              



 



  18

 



 